IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 138 EM 2015
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
EDMOND JACKSON,                               :
                                              :
                    Petitioner                :


                                         ORDER
PER CURIAM

      AND NOW, this 24th day of December, 2015, the Application to File a Cross-

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED

to submit the already-prepared Cross-Petition for Allowance of Appeal within 5 days.

      Mr. Justice Eakin did not participate in the decision of this matter.